DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 4/29/22.  Claims 1-6 have been amended. Claims 1-6 are pending and an action on the merits is as follows.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO  et al. WO-2018212119-A1 translation provided by Examiner  in view of Kubuki  WO2005/121048 translation provided by the Examiner, cited in previous action.
Re Claim 1, YAMAMOTO discloses a multilayer chip component comprising:
A multilayer chip component comprising: an element body having (1) a lamination structure including a plurality of ceramic layers  (See abstract , The stacked electronic component is provided with: a stacked body 1 in which ceramic layers 1a to 1h are stacked ) and (2) a main surface  ( Abstract;  top surface U see at least Fig. 2 ;  page)   orthogonal to a lamination direction with a code (markings )   (Abstract , at least one recess portion 8  indicates at least one of a mark, a letter, and a number;  ) including a plurality of spaced -shaped recesses (Abstract;  teaches at least one marking which implies multiple markings and Page 2 and Fig. 10, illustrate multiple  recess/markings  106 formed on the top surface is stamped by laser light irradiation,  and displays a product number , manufacturing date and a manufacturing factory  ) wherein each of the plurality of spaced dot-shaped recesses has a semicircular cross-sectional shape, an arc cross-sectional shape, a U-shape cross- sectional shape or a parabolic cross-sectional shape in a plane parallel to the lamination direction (See figure 10).
YAMAMOTO fails to disclose  that the recesses are dot shaped.  
However Kubuki discloses a two-dimensional code comprises substantially planar substrates (2, 42) formed of a ceramic material, glaze and a plurality of micro recesses (4, 47) formed to penetrate the glaze layers (3, 43, 44, 45, and 46) and forming two-dimensional code pattern (Abstract).
Given the teachings of it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the teachings of  YAMAMOTO such that  the recesses are dot shaped.
As suggested by Kubuki a two-dimensional code adopting this configuration can be formed with high accuracy (See page 2 of description).
Re Claim 2,  YAMAMOTO and Kubuki discloses the multilayer chip component according to claim 1, and Kabuki discloses wherein the dot-shaped recess has a circular shape in a plan view (a circular minute recess, see page 12 of description).   
Re Claim 3, YAMAMOTO and Kubuki discloses the multilayer chip component according to claim 1, and Kubuki discloses wherein the element body has rounded corners, and wherein depth of the dot-shaped recess is shorter (the depth of the minute recesses formed in the glaze layer is shallow) than a radius of curvature of corners of the element body (Fig. 3b).  
Re Claim 5, YAMAMOTO and Kubuki discloses the multilayer chip component according to claim 1,  and Kubuki discloses wherein the element body includes a surface layer constituting the main surface and a functioning layer positioned inside, and depth of the dot-shaped recess is shorter (depth of the minute recesses formed in the glaze layer is 3 ) than a thickness of the surface layer (Figs. 1c-d and see Page 2 and 3 of description ).  
Re Claim 6,  YAMAMOTO and Kubuki discloses the multilayer chip component according to claim 1 and YAMAMOTO discloses: a film provided on the main surface  (shield layer ) of the element body, 14FP20-1183-00 wherein the code is formed on the film (See page 3 of translation, The shield layer 9 is formed on the top surface U including the inner bottom surface and the inner wall surface of the recess 8 and the four side surfaces S of the laminate 1 ). 

Allowable Subject Matter
Claim 4 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter: The  prior art of record fails to disclose wherein depth of the dot-shaped recess is longer than a separation distance between two of the dot-shaped recesses adjacent to each other.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the new limitations which necessitated new search and consideration.  Therefore this action is made final.

Conclusion
The following reference is cited but not relied upon:  
Tanaka discloses  ceramic green sheet laminate is produced by stacking ceramic green sheets, each including conductive films for forming first or second internal electrodes on a surface thereof. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887